                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

RUBBY JAMES GRAY                                                                     PLAINTIFF

v.                             Case No. 5:18-cv-00289 KGB-PSH

JOE PAGE, Warden,
Tucker Unit of the
Arkansas Department of Correction, et al.                                        DEFENDANTS

                                            ORDER

       The Court has received the Proposed Findings and Recommendation from United States

Magistrate Judge Patricia Harris (Dkt. No. 3). No objections were filed to the Proposed Findings

and Recommendation, and the time to file objections has passed.

       The Proposed Findings and Recommendation state that, at the time he filed his complaint

and motion for leave to proceed in forma pauperis, plaintiff Rubby James Gray was incarcerated

at the Delta Regional Unit in the Arkansas Department of Correction (“ADC”). The Proposed

Findings and Recommendation recommend that this Court deny Mr. Gray’s motion for leave to

proceed in forma pauperis because Mr. Gray is a three-striker under the Prison Litigation Reform

Act, 28 U.S.C. § 1915(g), and has not demonstrated that he was in imminent danger of serious

physical injury when he filed his complaint. See Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir.

1998). Judge Harris recommends dismissing without prejudice Mr. Gray’s case and giving him

30 days to reopen this case by paying the $400.00 filing and administrative fees in full and filing

a motion to reopen the case.        The Court notes that, since the Proposed Findings and

Recommendation were entered, Mr. Gray has informed the Court of a change of address that makes

it unclear whether Mr. Gray remains incarcerated with the ADC (Dkt. No. 4).

       As a result, Mr. Gray’s motion for status update is granted (Dkt. No. 5). After review, the

Court concludes that the Proposed Findings and Recommendation should be, and are hereby,
approved and adopted as this Court’s findings with one modification (Dkt. No. 3). The Court

denies Mr. Gray’s pending motion for leave to proceed in forma pauperis (Dkt. No. 1); dismisses

without prejudice Mr. Gray’s complaint; and directs him, within 30 days of the entry of this Order,

to address the payment of the filing and administrative fees and to file a motion to reopen this case

if he wishes to proceed with his claims.

       IT IS SO ORDERED this 19th day of August, 2019.




                                                      ________________________________
                                                      KRISTINE G. BAKER
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
